Citation Nr: 0210980	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  97-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than October 29, 
1995 for the award of Dependency and Indemnity Compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied the benefit sought on appeal.  Subsequently, the 
appellant's claim was transferred to the RO in Detroit, 
Michigan.  The veteran had active service from May 1966 to 
February 1973.  The appellant (also referred to as 
"claimant") is the custodian for the veteran's surviving 
son, [redacted].

In a September 1999 decision, the Board found that the 
appellant's earlier effective date claim was well grounded, 
reopened the claim, and remanded this earlier effective date 
claim to the RO for the purpose of obtaining from the SSA a 
copy of the application for death benefits from July 1991 to 
November 1998, and to readjudicate the issue of entitlement 
to an effective date earlier than October 29, 1995 for the 
award of DIC benefits for [redacted].  This development has been 
completed and the case returned to the Board for continued 
appellate determination. 


FINDINGS OF FACT

1.  All evidence necessary to decide the earlier effective 
date claim on appeal has been obtained; the RO has notified 
the appellant of the evidence needed to substantiate the 
claim addressed in this decision and obtained all relevant 
evidence designated by the appellant in order to assist in 
substantiating the claim for VA compensation benefits; VA has 
informed the appellant what evidence she needed to obtain and 
what evidence VA would attempt to obtain.

2.  The veteran died in July 1991. 

3.  A 1991 claim with the U.S. Social Security Administration 
(SSA) for benefits due to the veteran's death was not on a 
form prescribed for joint use by VA and SSA.

4.  The appellant's application for service-connected death 
benefits was received by VA on October 29, 1996. 


CONCLUSION OF LAW

The criteria for an effective date earlier than October 29, 
1995 for the award of DIC benefits have not been met.  38 
U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5110, 5111 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.152, 3.153, 3.400 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. 
§ 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

According to the revised regulation, on receipt of a claim 
for benefits, VA will notify the claimant of the evidence 
that is necessary to substantiate the claim.  VA will also 
inform the claimant which information and evidence, if any, 
that the claimant is to provide and which information and 
evidence, if any, VA will attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  VA will 
request that the appellant provide any evidence in his or her 
possession that pertains to the claim.  VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, including making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any Federal 
department or agency, State or local government, private 
medical care provider, current or former employer, or other 
non-Federal governmental source.  Duty to Assist, 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

In this case, in the rating decision, statement of the case, 
supplemental statements of the case, and letters to the 
appellant, VA informed the appellant of the evidence needed 
to substantiate her claim for an earlier effective date and 
informed her which information and evidence that she was to 
provide and which information and evidence VA would attempt 
to obtain on her behalf.  The September 1999 Board decision 
and remand informed the appellant of the requirements for an 
earlier effective date for DIC benefits, that there was no 
copy of the SSA death benefits application of record, that VA 
would request of copy of this application from SSA, and that, 
if a copy of the SSA application could not be obtained, the 
appellant would be notified and provided an opportunity to 
provide a copy of the SSA application.  In a December 1999 
letter, the RO requested the appellant to provide a copy of 
the application for death benefits filed with SSA.  The RO 
informed her that VA had requested a copy of that 
application.  In those documents, the RO informed the 
appellant of the regulatory requirements pertaining to an 
earlier effective date for DIC benefits, and provided the 
appellant the rationale for not awarding the benefits sought.  
The appellant was afforded a personal hearing in March 1999 
before the undersigned member of the Board, sitting at 
Detroit, Michigan. 

II.  Earlier Effective Date for DIC

In this case, the appellant contends on behalf of [redacted] 
that she filed an application for SSA death benefits shortly 
after the veteran's death in July 1991, and that SSA death 
benefits were awarded from July 1991.  She contends that the 
filing of the application for SSA death benefits with SSA 
also constituted the filing of an application to VA for DIC 
benefits, so that the SSA claim should also be considered a 
pending claim before VA that would entitle [redacted] to an 
effective date for DIC earlier than October 29, 1995.

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving child upon the service-connected death of a 
veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2001).  

Where a grant of death compensation or DIC is made on the 
basis of the veteran's service-connected death, the effective 
date will be the first day of the month in which the 
veteran's death occurred, if the claim is received within 1 
year from the date of death; otherwise the effective date 
will be the date of receipt of the claim.  38 U.S.C.A. § 
5110(d); 38 C.F.R. § 3.400(c)(2).  When such award is made 
pursuant to a liberalizing law, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114(a) (2001).  If a 
claim is reviewed at the request of the claimant more than 1 
year after the effective date of the liberalizing law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3) (2001).  

A specific claim in the form prescribed by the Secretary (or 
jointly with the Secretary of Health and Human Services, as 
prescribed by § 3.153) must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. §§ 3.152(a) (2001).  An 
application on a form jointly prescribed by the VA Secretary 
and the Secretary of Health, Education, and Welfare filed 
with SSA will be considered a claim for death benefits, and 
to have been received in VA as of the date of receipt in SSA.  
38 C.F.R. § 3.153.

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for an effective date earlier than October 29, 1995 for 
the award of DIC benefits.  The evidence demonstrates that 
the veteran died in July 1991 due to complications from lung 
cancer.  On June 9, 1994, there was a liberalizing change in 
law pertaining to diseases that are service connected on a 
presumptive basis due to herbicide exposure.  Based on this 
change in law, the appellant, as custodian for the veteran's 
minor child, became eligible for DIC benefits.  

Thereafter, the appellant's application for service-connected 
death benefits, on a VA Form 21-534, was not received by VA 
until October 29, 1996; this was more than one year after the 
effective date of the liberalizing law or VA issue on June 9, 
1994.  Where, as in this appellant's case, the claim is 
reviewed at the request of the claimant more than 1 year 
after the effective date of the liberalizing law or VA issue, 
the controlling effective date regulation is 38 C.F.R. § 
3.114(a)(3), which provides that benefits may be authorized 
for a period of 1 year prior to the date of receipt of such 
request.  Pursuant to this regulation, the appellant has been 
granted DIC benefits effective from October 29, 1995, a 
period one year prior to her claim for DIC benefits.  

With regard to the appellant's contention that she filed a 
joint death benefits application with SSA and VA, the weight 
of the evidence demonstrates that the 1991 death benefits 
claim with SSA due to the veteran's death was not on a form 
prescribed for joint use by VA and SSA.  At the Board's 
request, the RO made repeated efforts to obtain pertinent SSA 
information in compliance with the Board's remand.  

The evidence shows that the veteran's son was in receipt of 
disability benefits starting in June 1987 during the 
veteran's life.  SSA indicated that, if the veteran had 
listed his son on the disability application, then, at the 
veteran's death, no new application would have been required 
in order to convert the claim to one of death benefits for 
the child.  SSA indicated that, at the veteran's death, the 
child of the veteran did not need to file any new papers to 
have the amount of benefits paid to him at the survivor's 
rate.  More importantly, SSA indicated that a search of their 
records did not indicate that a claim for death benefits was 
received for [redacted] after the veteran's death, but it 
appeared a phone call to SSA notifying of the veteran's 
death, instead, was the basis to initiate payments of SSA 
survivor benefits.  The appellant testified that she did not 
know about VA death benefits until 3 or 4 years after the 
veteran's death. 

In reaching its decision, the Board has considered the 
appellant's written submissions and personal hearing 
testimony in March 1999 before the undersigned, but finds 
that such evidence does not demonstrate relevant facts to 
show that an earlier effective date would be warranted.  The 
appellant questions the fairness of the effective date 
regulations and why such regulations would only permit DIC 
benefits to be paid for one year prior to receipt of her 
application.  The regulation controlling the effective date 
of DIC benefits in this case, however, is clear and 
unambiguous.  For these reasons, the Board finds that the 
criteria for an effective date earlier than October 29, 1995 
for the award of DIC benefits have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110, 5111 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.152, 3.153, 3.400; 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  

The Board has considered the doctrine of affording the 
appellant the benefit of any existing doubt with regard to 
the issue on appeal; however, as the preponderance of the 
evidence is against the appellant's claim for an earlier 
effective date, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this issue on that basis.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102. 


ORDER

An appeal for an effective date earlier than October 29, 1995 
for the award of DIC benefits is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

